COMMENTS
Status of the Application
Receipt is acknowledged of a responsive amendment dated 03/16/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 48 and 58 directed to inventions non-elected without traverse.  Accordingly, claims 48 and 58 have been cancelled.
Claims 1-2, 5, 11-13, 19-20, 24, 27, 31, and 34 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 12/03/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/03/2019 is partially withdrawn.  Claims 16-17, 39-40, 43, and 46, directed to a microfluidic device/system are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Please note that all previous species elections are hereby withdrawn in view of the fact that that the art search was extended to all species and no prior art was found that anticipates or renders obvious the instant claims in accordance with MPEP § 803.02.  In view of the above noted withdrawal of the restriction requirement as to the linked species, applicant(s) are advised that if any claim(s) depending from or including all the limitations of the allowable generic linking claim(s) be presented in a continuation or divisional application, such claims may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639